                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        SCOTT JOHNSON,
                                   5                                                     Case No. 17-cv-06536-HSG
                                                      Plaintiff,
                                   6                                                     ORDER ADOPTING MAGISTRATE
                                                v.                                       JUDGE'S REPORT AND
                                   7                                                     RECOMMENDATION REGARDING
                                        ALI BOZORGHADAD, et al.,                         MOTION FOR DEFAULT JUDGMENT
                                   8                                                     AGAINST DEFENDANTS ALI
                                                      Defendants.                        BOZORGHADAD, PARISA
                                   9                                                     BOZORGHADAD, AND BAY AREA
                                                                                         AUTO CARE, INC.
                                  10
                                                                                         Re: Dkt. No. 26
                                  11
                                              The Court has reviewed Magistrate Judge Van Keulen’s Report and Recommendation Re
                                  12
Northern District of California




                                       Motion for Default Judgment Against Defendants Ali Bozorghadad, Parisa Bozorghadad and Bay
 United States District Court




                                  13
                                       Area Auto Care. The time for objections has passed and none were filed. The Court finds the
                                  14
                                       Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,
                                  15
                                              IT IS HEREBY ORDERED that the Motion for Default Judgment Against Defendants Ali
                                  16
                                       Bozorghadad, Parisa Bozorghadad and Bay Area Auto Care is DENIED. A Telephonic
                                  17
                                       Conference will be held on March 24, 2020 before Judge Haywood S. Gilliam, Jr., at 3:00 p.m.
                                  18
                                       Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
                                  19
                                       appearance.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: March 16, 2020
                                  22

                                  23
                                                                                                  ________________________
                                  24                                                              HAYWOOD S. GILLIAM, JR.
                                                                                                  United States District Judge
                                  25

                                  26

                                  27

                                  28
